DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 1-21 are pending and under examination.

Priority
This application is a continuation of U.S. Application No. 16/743,411, filed January 15, 2020, which is a continuation of U.S. Application No. 15/627,962, filed June 20, 2017, which is a continuation of U.S. Application No. 14/575,566, filed December 18, 2014, which is a continuation of U.S. Application No. 13/456,720, filed April 26, 2012, which is a continuation of International Application No. PCT/IB2010/054866, filed October 27, 2010, which claims the benefit of priority of U.S. Provisional Application No. 61/256,160, filed October 29, 2009, U.S. Provisional Application No. 61/293,903, filed January 11, 2010, U.S. Provisional Application No. 61/355,834, filed June 17, 2010, U.S. Provisional Application No. 61/355,888, filed June 17, 2010, U.S. Provisional Application No. 61/369,929, filed August 2, 2010, U.S. Provisional Application No. 61/383,933, filed September 17, 2010, and U.S. Provisional Application No. 61/389,969, filed October 5, 2010.

Information Disclosure Statement
No Information Disclosure Statement has been filed as of the mailing date of this Non-Final Office Action. 
Claim Construction and Broadest Reasonable Interpretation (BRI) of the Claims
	Applicants’ prior application, U.S. Application No. 13/456,720, filed April 26, 2012, was subject to extensive litigation after allowance, where both the Board of Patent Appeals and Interferences (BPAI) and the United States Court of Appeals for the Federal Circuit (CAFC) applied different claim construction to the patent terms “A method for treating prostate cancer” and “A method of increasing survival”.  As the instant claims also recite these limitations in the preambles (see Claims 1 and 21), the Examiner will explain how they are being interpreted for the purposes of examination in the instant case.
	The preamble of Claim 1 recites  “[a] method of treating prostate cancer in a patient in need thereof”.   Following the transitional phrase “comprising”, the body of the claim recites the active step of “administering to said patient”.  
	A claim’s preamble may be limiting “if it recites essential structure or steps, or if it is ‘necessary to give life, meaning, and vitality’ to the claim.” Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002) (quoting Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305 (Fed. Cir. 1999)). But, generally, “a preamble is not limiting ‘where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention.” Id. (quoting Rowe v. Dror, 112 F.3d 473, 478 (Fed. Cir. 1997)).
Rapoport v. Dement, 254 F.3d 1053 (Fed. Cir. 2001) and Jansen, the preamble of Claim 1 is limiting because “to said patient” refers back to the patient in the preamble, which is properly construed as a patient in need of treatment of prostate cancer, e.g., a patient diagnosed with prostate cancer.  Claim 1 is thus construed to encompass administering the compound to a patient diagnosed with prostate cancer, e.g., a patient in need of treating prostate cancer.
The preamble of Claim 21 recites “[a] method of increasing survival of a patient with hormone refractory metastatic prostate cancer”.  Following the transitional phrase “comprising” the body of the claim recites “administering a clinically proven effective amount of a compound…to the patient…”.
Based on the decisions of Rapoport v. Dement, 254 F.3d 1053 (Fed. Cir. 2001) and Jansen, the preamble of Claim 21 is limiting in so far as “to the patient” recited in the body of the claim refers back to the patient in the preamble, which is construed as “a patient having hormone refractory metastatic prostate cancer” as expressly recited in the preamble.  Claim 21 is thus construed to encompass administering the compound to “a patient with hormone refractory metastatic prostate cancer”. 
However, “increasing survival” is not construed as limiting as it merely recites the intended purpose of administering the compound to a patient having hormone refractory metastatic prostate cancer.  In contrast to Rapoport and Jansen, “increasing survival” is not limiting because “of a patient with hormone refractory metastatic prostate cancer” is all that is required to provide proper antecedent basis for the “to the patient” limitation.  Put differently, whether the claim preamble recites “[a] method of increasing survival of a patient with hormone refractory metastatic prostate cancer” or “[a] method of treating a patient with hormone refractory metastatic prostate cancer” reducing adverse symptoms of a patient with hormone refractory metastatic prostate cancer”, the claims would all still require the same, identical active method step of “administering a clinically proven effective amount of a compound…to the patient…”, which are all the same patients “with hormone refractory metastatic prostate cancer”.  Therefore, as in Bristol-Myers Squibb Company v. Ben Venue Laboratories, Inc., the preamble does not recite an essential structure or step because the “method [is] performed the same way regardless [of] whether or not the patient experiences” an efficacious result, e.g., increased survival. 246 F.3d 1368, 1375 (Fed. Cir. 2001). 
To be clear, even if “increasing survival” were construed to express the intentional purpose for which the method must be performed, it is in the position of the Examiner that any person of ordinary skill in the art administering a therapeutic agent to “a patient with hormone refractory metastatic prostate cancer” would have had the express intention and goal of increasing survival of that patient.  Such is evidenced by NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), which teaches that the aim of treatment for men with metastatic hormone-resistant prostate cancer (HRPC) that has progressed during or after a docetaxel-based treatment, is to improve symptoms, slow progression of the disease and prolong life. See page 3.  Indeed, in the Phase III clinical trial of cabazitaxel in patients with hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen, the primary endpoint was “overall survival”, thus evidencing increasing survival as a known intentional purpose for which cabazitaxel is administered to patients with hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen. See RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786) and NHSC.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 depends from Claim 1 and recites that the treated patients “are not catered for by a taxane-based treatment”.  It is unclear what “not catered for” means in the context of the claim.
The phrase “not catered for by a taxane-based treatment” is intended to mean the treated patients are not provided or administered a taxane-based treatment or if this is intended to mean the treated patients are not actually treated by a taxane-based treatment, i.e., are resistant to a taxane-based therapy.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 10, 12-16, and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786).
As per Claims 1-5, 10, and 12-13, Rodrigues et al. teach a randomized, open-label multicenter study of XRP-6258 [cabazitaxel] at 25 mg/m2 in combination with prednisone every 3 weeks for the treatment of hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen. 

    PNG
    media_image1.png
    137
    735
    media_image1.png
    Greyscale

See page 3784.
As per Claim 21, Rodrigues et al. teach the primary endpoint is “overall survival”.

    PNG
    media_image2.png
    23
    481
    media_image2.png
    Greyscale

Id.
Respecting Claims 14-16, Rodrigues et al. teach administration of cabazitaxel in an amount of 25 mg/m2 every three weeks.  As it is this same dosing regimen that Applicants describe as resulting in the claimed pharmacokinetic parameters, Rodrigues et al. inherently teach administration of cabazitaxel in an amount to provide the claimed AUC, Cmax, and plasma clearance.  See Specification at page 29, Example 4.
Rodrigues et al. thus teach the administration of cabazitaxel in an amount of 25 mg/m2 in combination with prednisone every three weeks following docetaxel [taxotere] therapy to treat metastatic hormone refractory prostate cancer as presently claimed.

Claims 1-5, 10, 12-16, and 21 are rejected under 35 U.S.C. 102(a) as being anticipated by NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6).
NHSC describes a Phase III clinical trial of cabazitaxel (XRP-6258) in the treatment of patients having hormone refractory, metastatic prostate cancer as a second-line therapy after docetaxel.

    PNG
    media_image3.png
    44
    490
    media_image3.png
    Greyscale

See Title.
	NHSC teaches that the Target Group is hormone refractory prostate cancer (HRPC): metastatic — second line; after docetaxel-based treatment. 

    PNG
    media_image4.png
    58
    549
    media_image4.png
    Greyscale

See page 2, “Target group”.
	As per Claims 1-5, 10, and 12-13, NHSC teaches that cabazitaxel in combination with prednisone is intended to provide a further treatment option for patients with progressive disease following or during docetaxel-based treatment. Cabazitaxel is administered by intravenous (IV) infusion at 25 mg/m2 every 3 weeks for a maximum of 10 cycles. 

    PNG
    media_image5.png
    447
    551
    media_image5.png
    Greyscale

See page 2, “Technology description”; page 3, “Efficacy and safety”.
As per Claim 21, NHSC teaches the primary outcome is “Overall survival” and a secondary outcome is “Progression free survival”, thus teaching the intent of the treatment is to increase the survival of the treated patients.  Id.
Respecting Claims 14-16, NHSC teaches administration of cabazitaxel in an amount of 25 mg/m2 every three weeks as an intravenous infusion.  As it is this same dosing regimen that Applicants describe as resulting in the claimed pharmacokinetic parameters, NHSC inherently teaches administration of cabazitaxel in an amount to provide the claimed AUC, Cmax, and plasma clearance.  See Specification at page 29, Example 4.
NHSC thus teaches the administration of cabazitaxel in an amount of 25 mg/m2 in combination with prednisone every three weeks as an intravenous infusion during or following docetaxel therapy to treat metastatic hormone refractory prostate cancer as presently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-5, 10-16, and 21
Claims 1-5, 10-16, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over BOUCHARD ET AL. (USP No. 5,847,170; Issued Dec. 8, 1998), RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), and NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6).

Background
	According to the present disclosure, prostate cancer is generally treated with hormone deprivation.  See Specification at page 1, line 31 to page 2, line 4.  This can include surgery, e.g., castration.  Id. But if prostate cancer metastasizes, i.e., spreads to other parts of the body, then castration is ineffective.  And while other forms of hormone deprivation exist, the disclosure explain that they do not “improve[]…survival time.” Id.  Chemotherapy drugs, such as docetaxel,
are therefore used, in combination with estramustine or prednisone, to treat castration resistant, metastatic prostate cancers. Id. at page 2, lines 20-24. Even then, however, patients can become resistant to docetaxel treatments. Id. at page 3, lines 1-6. These patients are then left with “limit[ed] ... possible treatment options.” Id.
	The present application purports to provide these patients — “patients with castration resistant metastatic prostate cancer who have been previously treated with docetaxel’— with a new treatment option. Id. at page 3, lines 8-12. This treatment involves administering an antitumoral agent, cabazitaxel, in combination with a corticoid such as prednisone or prednisolone. Id. at page 4, lines 3-19.

Claimed Invention
	Independent Claim 1 recites a method of treating prostate cancer in a patient in need thereof comprising administering to said patient cabazitaxel [compound of the formula recited in Claim 1] which may be in base form or in the form of a hydrate or a solvate, in combination with prednisone or prednisolone.

Teachings of BOUCHARD ET AL.
	Bouchard et al. describe new toxoids of formula (I):

    PNG
    media_image6.png
    143
    284
    media_image6.png
    Greyscale

in which Z represents a radical of formula (II):

    PNG
    media_image7.png
    64
    283
    media_image7.png
    Greyscale

that display “noteworthy antitumor and antileukemic properties.  See Abstract; col. 1, line 7, to col. 4, lines 33.
	Bouchard et al. disclose cabazitaxel, and specifically claim cabazitaxel in independent claim 1. See Claim 1.
Bouchard et al. disclose that the new products have antitumor properties, and more especially activity against tumours which are resistant to Taxol® (paclitaxel) or to Taxotere® (docetaxel). See col. 11, lines 49-51.
Bouchard et al. disclose that the new products of general formula (I) in which Z represents a radical of general formula (II) manifest significant inhibitory activity with respect to abnormal cell proliferation, and possess therapeutic properties permitting the treatment of patients having pathological conditions associated with abnormal cell proliferation including, inter alia, cancer of the prostate. See col. 26, lines 33-51.
Bouchard et al. disclose that the therapeutic treatment may be performed concurrently with other therapeutic treatments including, inter alia, hormones and antagonists such as adrenocorticosteroids such as prednisone. See col. 27, line 37 to col. 28, line 38.
Bouchard et al. disclose general dose ranges for administering products according to the invention. With regard to intravenous administration in man, Bouchard et al. disclose for intravenous administration, the doses generally range from 0.1 to 50 mg/kg, preferably from 0.1 to 5 mg/kg and still more specifically from 1 to 2 mg/kg.1 See col. 28, lines 5-41.

Teachings of RODRIGUES ET AL.
As per Claims 1-5, 10, and 12-13, Rodrigues et al. teach a randomized, open-label multicenter study of XRP-6258 [cabazitaxel] at 25 mg/m2 in combination with prednisone every 3 weeks for the treatment of hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen. 

    PNG
    media_image1.png
    137
    735
    media_image1.png
    Greyscale

See page 3784.
As per Claim 21, Rodrigues et al. teach the primary endpoint is “overall survival”.

    PNG
    media_image2.png
    23
    481
    media_image2.png
    Greyscale

Id.

Teachings of NHSC
NHSC describes a Phase III clinical trial of cabazitaxel (XRP-6258) in the treatment of patients having hormone refractory, metastatic prostate cancer as a second-line therapy after docetaxel.

    PNG
    media_image3.png
    44
    490
    media_image3.png
    Greyscale

See Title.
	NHSC teaches that the Target Group is hormone refractory prostate cancer (HRPC): metastatic — second line; after docetaxel-based treatment. 

    PNG
    media_image4.png
    58
    549
    media_image4.png
    Greyscale

See page 2, “Target group”.
	As per Claims 1-5, 10, and 12-13, NHSC teaches that cabazitaxel in combination with prednisone is intended to provide a further treatment option for patients with progressive disease following or during docetaxel-based treatment. Cabazitaxel is administered by intravenous (IV) infusion at 25 mg/m2 every 3 weeks for a maximum of 10 cycles. 

    PNG
    media_image5.png
    447
    551
    media_image5.png
    Greyscale

See page 2, “Technology description”; page 3, “Efficacy and safety”.
As per Claim 21, NHSC teaches the primary outcome is “Overall survival” and a secondary outcome is “Progression free survival”, thus teaching the intent of the treatment is to increase the survival of the treated patients.  Id.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 

Examiner’s Analysis and Conclusion of Obviousness
A person of ordinary skill in the art would have had a reasonable expectation of success in treating prostate cancer in a patient in need thereof comprising administration of cabazitaxel in combination with prednisone because a Phase III clinical trial was already known in the art to be underway for this patient population at the time of the invention.  See Rodrigues et al. and NHSC.
The indicia of obviousness in the instant case are many and strong as the prior art teaches all of the limitations of the rejected claims. Cabazitaxel was known in the art and taught to be useful in treating cancer, particularly docetaxel-resistant cancer. See Bouchard et al. Clinically effective doses of cabazitaxel were known in the art and are the same doses presently claimed. Taxanes, including cabazitaxel, were known in the art to be administered in combination with prednisone for the treatment of prostate cancer. See Bouchard et al., Rodrigues et al., and NHSC.
It would therefore have been prima facie obvious to a person of ordinary skill in the art to administer cabazitaxel in combination with prednisone to patients in need of treatment of prostate cancer at the time the application was filed.  Indeed, a Phase III clinical trial doing exactly that was already being planned and/or was underway at the time the application was filed.  
Claim 2 requires the treated patients are not catered for by a taxane-based treatment.  Claim 3 requires the patients treated have been previously treated with a docetaxel-based regimen.  Claim 4 requires the prostate cancer is an advanced metastatic disease and Claim 5 requires the prostate cancer is a castration resistant prostate cancer or hormone-refractory prostate cancer. Claim 12 requires treating patients with castration resistant metastatic prostate cancer or hormone-refractory prostate cancer and who have been previously treated with docetaxel based regimen. Rodrigues et al. teach the treatment of hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen comprising administration of cabazitaxel in combination with prednisone.  NHSC teaches the treatment of patients having hormone refractory, metastatic prostate cancer as a second-line therapy after docetaxel comprising administration of cabazitaxel in combination with prednisone.  
Claim 10 requires repeating the administration of such compound as a new cycle every 3 weeks. Both Rodrigues et al. and NHSC teach administering cabazitaxel by every 3 weeks.
Claim 11 requires that the median number of cycles is 6.  Neither Rodrigues et al. nor NHSC disclose the median number of cycles.  However, NHSC discloses cabazitaxel is administered by intravenous (IV) infusion at 25 mg/m2 every 3 weeks for a maximum of 10 cycles.  See page 2, “Technology description”; page 3, “Efficacy and safety”.  As Rodrigues et al. and NHSC disclose the general conditions for treating prostate cancer patients with cabazitaxel and prednisone and NHSC teaches cabazitaxel is administered by intravenous (IV) infusion at 25 mg/m2 every 3 weeks for a maximum of 10 cycles, it would have been prima facie obvious to a person of ordinary skill in the art that treated patients will be administered different number of cycles of therapy.  It is therefore not inventive to discover the optimum or workable number of cycles within the general conditions taught in the cited prior art.
Claim 21 requires a method of increasing survival of a patient with hormone refractory metastatic prostate cancer comprising administering a clinically proven effective amount of cabazitaxel in combination with prednisone.  Both Rodrigues et al. and NHSC teach administering cabazitaxel at a dose of 25 mg/m2 every 3 weeks to patients having hormone refractory, metastatic prostate cancer as a second-line therapy after docetaxel and teach the primary endpoint of the treatment is “overall survival”.
Respecting Claims 14-16, both Rodrigues et al. and NHSC teach administration of cabazitaxel in an amount of 25 mg/m2 every three weeks.  As it is this same dosing regimen that Applicants describe as resulting in the claimed pharmacokinetic parameters, the combined teachings of the cited prior art inherently teach administration of cabazitaxel in an amount to provide the claimed AUC, Cmax, and plasma clearance.  See Specification at page 29, Example 4.
The skilled artisan would have been imbued with more than a reasonable expectation that cabazitaxel administered in combination with prednisone would be effective in treating castration
resistant or hormone refractory metastatic prostate cancer that has progressed during or after treatment with docetaxel.  Indeed, those skilled in the art would not administer a drug in a Phase III clinical trial (Rodrigues et al. and NHSC) if they did not believe there were at least a reasonable expectation that the treatment would be successful. 
For at least the above reasons, Claims 1-5, 10-16, and 21 are properly rejected as being prima facie obvious over the combined teachings of Bouchard et al., Rodrigues et al., and NHSC.

Claims 6-7
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOUCHARD ET AL. (USP No. 5,847,170; Issued Dec. 8, 1998), RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), and NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6) as applied to claims 1-5, 10-16, and 21 above, and further in view of DIDIER ET AL. (US 2005/0065138 A1; Published Mar. 24, 2005).
The teachings of Bouchard et al., Rodrigues et al., and NHSC are as applied to Claims 1-5, 10-16, and 21 supra, which teachings are herein incorporated by reference in their entirety and applied equally to Claims 6 and 7.
Claims 6 and 7 differ from Bouchard et al., Rodrigues et al., and NHSC in so far as the references do not disclose administering an acetone solvate of cabazitaxel. Claim 6 requires that the cabazitaxel is in the form of an acetone solvate.  Claim 7 requires the acetone solvate contains between 5% and 8% by weight of acetone.
As per Claim 6, Didier et al. disclose acetone solvates of cabazitaxel. See Abstract; Claims.
As per Claim 7, Didier et al. disclose acetone solvates containing between 5% and 8% of acetone. See page 1, [0020].
The Examiner’s Analysis and Determination of Obviousness as applied to claims 1-5, 10-16, and 21 supra are herein incorporated by reference in their entirety and applied equally to Claims 6-7.  In addition, with specific reference to Claims 6 and 7, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer the acetone solvate of cabazitaxel in combination with prednisone as taught by Bouchard et al., Rodrigues et al., and NHSC, and further in view of Didier et al. The skilled artisan would expect that the acetone solvate of carbazitaxel would possess the same or similar anticancer properties as the free base compound. As both carbazitaxel and the acetone solvate thereof were known in the art, selection of either one for use in treating prostate cancer would have been prima facie obvious and well within the purview of the skilled artisan.

Claims 8-9
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOUCHARD ET AL. (USP No. 5,847,170; Issued Dec. 8, 1998), RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), and NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6) as applied to claims 1-5, 10-16, and 21 above, and further in view of BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245).
The teachings of Bouchard et al., Rodrigues et al., and NHSC are as applied to Claims 1-5, 10-16, and 21 supra, which teachings are herein incorporated by reference in their entirety and applied equally to Claims 8 and 9.
Claims 8 and 9 differ from Bouchard et al., Rodrigues et al., and NHSC in so far as the references, while disclosing cabazitaxel is administered at a dose of 25 mg/m2, do not disclose the prednisone is administered at a dose of 10 mg/day. Claim 8 requires that the cabazitaxel is administered at a dose between 15 and 25 mg/m2 and the prednisone or prednisolone is administered at a dose of 10 mg/day.  Claim 9 requires the cabazitaxel is administered at a dose of 25 mg/m2.
As per Claims 8-9, Berthold et al. report on the TAX 327 Study, comparing docetaxel administered every 3 weeks, weekly docetaxel, and mitoxantrone, each with prednisone, in 1,006 men with metastatic hormone-resistant prostate cancer. See Abstract. Regarding administration of prednisone at a dose of 10 mg/day as recited in instant Claims 8-9, Berthold et al. teach that prednisone was administered at a dose of 5 mg twice daily, i.e., 10 mg/day as presently claimed. See page 242, right column, first full paragraph.
The Examiner’s Analysis and Determination of Obviousness as applied to claims 1-5, 10-16, and 21 supra are herein incorporated by reference in their entirety and applied equally to Claims 8-9.  In addition, with specific reference to Claims 8 and 9 it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer prednisone at a dose of 10 mg/day in combination with cabazitaxel at a dose of 25 mg/m2 as taught by Bouchard et al., Rodrigues et al., and NHSC, and further in view of Berthold et al. The skilled artisan would expect that prednisone at a dose of 10 mg/day in combination with cabazitaxel at a dose of 25 mg/m2 would be therapeutically effective in treating prostate cancer patients because a) Rodrigues et al. and NHSC teach administering cabazitaxel at a dose of 25 mg/m2 in combination with prednisone to patients with metastatic hormone-resistant prostate cancer and b) Berthold et al. teach administering prednisone at a dose of 10 mg/day in combination with a taxane (docetaxel) to patients with metastatic hormone-resistant prostate cancer. As a dose of 25 mg/m2 cabazitaxel and a dose of 10 mg/day prednisone were both known in the art for administration to patients with metastatic hormone-resistant prostate cancer, administration of cabazitaxel and prednisone in these doses would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.

Claims 17-19
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOUCHARD ET AL. (USP No. 5,847,170; Issued Dec. 8, 1998), RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), and NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6) as applied to claims 1-5, 10-16, and 21 above, and further in view of MITA ET AL. (Clinical Cancer Research, 2009, vol. 15, pages 723-730).
The teachings of Bouchard et al., Rodrigues et al., and NHSC are as applied to Claims 1-5, 10-16, and 21 supra, which teachings are herein incorporated by reference in their entirety and applied equally to Claims 17-19.
Claims 17-19 differ from Bouchard et al., Rodrigues et al., and NHSC in so far as the references do not disclose monitoring blood counts and measuring neutrophil levels in the patients treated with cabazitaxel.  Claim 17 requires monitoring blood counts and measuring neutrophil levels in the patient.  Claim 18 requires that the monitoring comprises taking a blood sample from the patient. Claim 19 requires discontinuing cabazitaxel treatment in a patient with a neutrophil count of ≤ 1,500 cells/mm3.
Mita et al. disclose a Phase I and pharmacokinetic study of cabazitaxel (XRP6258), administered as a 1-hour intravenous infusion every 3 weeks in patients with advanced solid tumors. See Abstract.  Mita et al. disclose that cabazitaxel was administered as a 1-hour i.v. infusion every 3 weeks at a starting dose of 10 mg/m2, with subsequent incremental increases to 15, 20, and 25 mg/m2 dose levels. See page 724, right column, “Drug administration” and “Dose escalation”.   As per Claims 17-19, Mita et al. teach monitoring blood neutrophil counts, i.e., absolute neutrophil counts (ADC), and that at the highest dose level (25 mg/m2), the ADC was < 1,500 cells/mm3 (990) and at that dose level there were cases of Grade 3 and Grade 4 neutropenia. Mita et al. disclose that the rate of dose limiting toxicity (DLT) exceeded the predefined limits of tolerability at the 25 mg/m2 dose level. See Table 3; page 726, left column, second full paragraph.
The Examiner’s Analysis and Determination of Obviousness as applied to claims 1-5, 10-16, and 21 supra are herein incorporated by reference in their entirety and applied equally to Claims 17-19.  In addition, with specific reference to Claims 17-19 it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to monitor blood counts and measure neutrophil levels in patients treated with cabazitaxel and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3 as taught by Bouchard et al., Rodrigues et al., and NHSC, and further in view of Mita et al. The skilled artisan would understand blood neutrophil counts to be a measure of toxicity and would have known that 25 mg/m2 cabazitaxel administered as a 1-hour intravenous infusion every 3 weeks could lead to Grade 3 and Grade 4 neutropenia in some patients (Mita et al.).  A person of ordinary skill in the art would therefore have been motivated to monitor toxic effects of cabazitaxel administration such neutropenia by monitoring blood counts and measuring neutrophil levels in patients treated with cabazitaxel and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3, which the skilled artisan would understand to be evidence of high grade neutropenia as taught by Mita et al.

Claim 20
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOUCHARD ET AL. (USP No. 5,847,170; Issued Dec. 8, 1998), RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), and NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6) as applied to claims 1-5, 10-16, and 21 above, and further in view of PIVOT (Annals of Oncology, 2008, vol. 19, pages 1547-1552), TAXOL PRODUCT LABEL (Mead Johnson, February 10, 2000, pages 1-43), and TAKENAKA ET AL. (International Journal of Urology, 2008, vol. 15, pages 106-109).
The teachings of Bouchard et al., Rodrigues et al., and NHSC are as applied to Claims 1-5, 10-16, and 21 supra, which teachings are herein incorporated by reference in their entirety and applied equally to Claim 20.
Claim 20 differs from Bouchard et al., Rodrigues et al., and NHSC in so far as the references do not disclose administering to the patient a medication to prevent hypersensitivity prior to the administration of cabazitaxel.  
Pivot discloses a Phase II clinical trial of cabazitaxel administered to docetaxel-resistant metastatic breast cancer patients administered as a 1-hour intravenous infusion every 3 weeks. Pivot administered an initial cabazitaxel dose of 20 mg/m2, then escalated the dose to 25 mg/m2
in patients who did not experience a significant adverse event during the first treatment cycle. See
page 1548, right column, 3“ paragraph. Pivot discloses the overall response rate was 14% (two complete, eight partial responses) and median overall survival was 12.3 months. See Abstract, “Results”. Pivot discloses that hypersensitivity reactions occurred in 4 patients, with Grades 3-5 hypersensitivity reactions occurring in 3 patients. See Table 2.
	Taxol Product Label teaches “[A]ll patients should be premedicated prior to TAXOL [paclitaxel] administration in order to prevent severe hypersensitivity reactions. Such premedication may consist of dexamethasone [a corticoid] 20 mg PO administered approximately 12 and 6 hours before TAXOL, diphenhydramine (or its equivalent) [an antihistamine] 50 mg I.V. 30 to 60 minutes prior to TAXOL, and cimetidine (300 mg) or ranitidine (50 mg) [H2 antagonists] I. V. 30 to 60 minutes before TAXOL.” TAXOL Label at page 39, last paragraph.
	Takenaka describes a study administering 30 mg/m2 docetaxel in combination with estramustine for the treatment of mCRPC. Takenaka states that “[d]examethasone 24 mg [a corticoid], diphenhydramine 50 mg [an antihistamine], and ranitidine 50 mg [H2 antagonist] were
administered before the [docetaxel] infusion to prevent a hypersensitivity reaction”. See page 106,
right column, 3 paragraph.
The Examiner’s Analysis and Determination of Obviousness as applied to claims 1-5, 10-16, and 21 supra are herein incorporated by reference in their entirety and applied equally to Claim 20.  In addition, with specific reference to Claim 20 it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references and to reduce the risk of a severe hypersensitivity reaction in a patient being administered cabazitaxel by administering to the patient a medication to prevent hypersensitivity prior to the administration of cabazitaxel as taught by Bouchard et al., Rodrigues et al., and NHSC, and further in view of Pivot, Taxol Product Label, and Takenaka et al. The skilled artisan would have known that treatment of patients with 25 mg/m2 cabazitaxel could lead to hypersensitivity reactions (Pivot).  The skilled artisan would also have known that administering a medication to prevent hypersensitivity prior to the administration of a taxane such as cabazitaxel was routine and commonplace in the art (Taxol Product Label and Takenaka et al.).  A person of ordinary skill in the art would therefore have been motivated to administer a medication to prevent hypersensitivity prior to the administration of cabazitaxel in the treatment of prostate cancer patients being administered cabazitaxel in combination with prednisone and would have a reasonable expectation that such a premedication would be effective in reducing the risk of severe hypersensitivity reaction in the treating patients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 8,927,592 K1 (Claims 1-5, 10-16, and 20-21)
Claims 1-5, 10-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of U.S. Patent No. 8,927,592 K1 (Inter Partes Review Certificate Issued Aug. 23, 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 31-34 of the ‘592 patent recite:

    PNG
    media_image8.png
    266
    674
    media_image8.png
    Greyscale

Instant Claims 1-5, 10, 12-16, and 20-21 are therefore anticipated by Claims 31-34 of the ‘592 patent.
	Regarding Claim 11, which requires a median number of cycles is 6, the ‘592 patent claims already encompass administering cabazitaxel as new cycle every 3 weeks.  The number of cycles administered to any given patient in a patient population would be readily and predictably determined by the patient’s response to treatment, e.g., therapeutic efficacy and toxicity.  Therefore, as the median number of cycles is predicated on administration to a large patient population having different numbers of cycles administered to each patient therein, a person of ordinary skill in the art would have found any median number of cycles a predictable variable.

U.S. Patent No. 8,927,592 K1 (Claims 6-7)
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of U.S. Patent No. 8,927,592 K1 (Inter Partes Review Certificate Issued Aug. 23, 2021) in view of DIDIER ET AL. (US 2005/0065138 A1; Published Mar. 24, 2005). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 31-34 of the ‘592 patent anticipate instant Claims 1-5, 10, 12-16, and 20-21.  Claims 6-7 differ from the ‘592 patent claims only in so far as the ‘592 patent claims are generic to “a hydrate or solvate” of cabazitaxel but do not expressly recite the solvate is an acetone solvate.
As per Claim 6, Didier et al. disclose acetone solvates of cabazitaxel. See Abstract; Claims. As per Claim 7, Didier et al. disclose acetone solvates containing between 5% and 8% of acetone. See page 1, [0020].
It would have been prima facie obvious to a person of ordinary skill in the art to administer the known acetone solvates of cabazitaxel taught in Didier et al. as the “solvate” of cabazitaxel broadly encompassed by the ‘592 patent claims.
U.S. Patent No. 8,927,592 K1 (Claims 8-9)
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of U.S. Patent No. 8,927,592 K1 (Inter Partes Review Certificate Issued Aug. 23, 2021) in view of BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 31-34 of the ‘592 patent anticipate instant Claims 1-5, 10, 12-16, and 20-21.  Claims 8-9 differ from the ‘592 patent claims only in so far as the ‘592 patent claims are generic to administering prednisone or prednisolone but do not expressly recite the dose thereof.
As per Claims 8-9, Berthold et al. report on the TAX 327 Study, comparing docetaxel administered every 3 weeks, weekly docetaxel, and mitoxantrone, each with prednisone, in 1,006 men with metastatic hormone-resistant prostate cancer. See Abstract. Regarding administration of prednisone at a dose of 10 mg/day as recited in instant Claims 8-9, Berthold et al. teach that prednisone was administered at a dose of 5 mg twice daily, i.e., 10 mg/day as presently claimed. See page 242, right column, first full paragraph.
It would have been prima facie obvious to a person of ordinary skill in the art to administer the known dose of 10 mg/day prednisone to patients being administered prednisone in combination with the taxane cabazitaxel as broadly encompassed by the ‘592 patent claims.  Dependent Claim 32 of the ‘592 patent recites the same 25 mg/m2 dose of cabazitaxel recited in Claims 8-9.

U.S. Patent No. 8,927,592 K1 (Claims 17-19)
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of U.S. Patent No. 8,927,592 K1 (Inter Partes Review Certificate Issued Aug. 23, 2021) in view of MITA ET AL. (Clinical Cancer Research, 2009, vol. 15, pages 723-730). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 31-34 of the ‘592 patent anticipate instant Claims 1-5, 10, 12-16, and 20-21.  Claims 17-19 differ from the ‘592 patent claims only in so far as the ‘592 patent claims do not recite monitoring blood counts and measuring neutrophil levels in the treated patients. Claim 17 requires monitoring blood counts and measuring neutrophil levels in the patient.  Claim 18 requires that the monitoring comprises taking a blood sample from the patient. Claim 19 requires discontinuing cabazitaxel treatment in a patient with a neutrophil count of ≤ 1,500 cells/mm3.
Mita et al. disclose a Phase I and pharmacokinetic study of cabazitaxel (XRP6258), administered as a 1-hour intravenous infusion every 3 weeks in patients with advanced solid tumors. See Abstract.  Mita et al. disclose that cabazitaxel was administered as a 1-hour i.v. infusion every 3 weeks at a starting dose of 10 mg/m2, with subsequent incremental increases to 15, 20, and 25 mg/m2 dose levels. See page 724, right column, “Drug administration” and “Dose escalation”.   As per Claims 17-19, Mita et al. teach monitoring blood neutrophil counts, i.e., absolute neutrophil counts (ADC), and that at the highest dose level (25 mg/m2), the ADC was < 1,500 cells/mm3 (990) and at that dose level there were cases of Grade 3 and Grade 4 neutropenia. Mita et al. disclose that the rate of dose limiting toxicity (DLT) exceeded the predefined limits of tolerability at the 25 mg/m2 dose level. See Table 3; page 726, left column, second full paragraph.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to monitor blood counts and measure neutrophil levels in patients treated with cabazitaxel as recited in the ‘592 patent claims and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3 in view of Mita et al. The skilled artisan would understand blood neutrophil counts to be a measure of toxicity and would have known that 25 mg/m2 cabazitaxel could lead to Grade 3 and Grade 4 neutropenia in some patients (Mita et al.).  A person of ordinary skill in the art would therefore have been motivated to monitor toxic effects of cabazitaxel administration such neutropenia by monitoring blood counts and measuring neutrophil levels in patients treated with cabazitaxel and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3, which the skilled artisan would understand to be evidence of high grade neutropenia as taught by Mita et al.

U.S. Patent No. 10,583,110 (Claims 1-5, 8-16, and 20-21)
Claims 1-5, 8-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,583,110 in view of RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), and BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘110 patent claims encompass administering cabazitaxel as a new cycle every 3 weeks and dexchlorpheniramine administered at a dose of 5 mg, dexamethasone administered at a dose of 8 mg, and an H2 antagonist, each administered prior to the administration of said cabazitaxel, to patients having castration resistant metastatic prostate cancer that has progressed during or after treatment with docetaxel.
The instant claims differ from the ‘110 patent in so far as they require administering cabazitaxel in combination with prednisone.
Rodrigues et al. teach a randomized, open-label multicenter study of XRP-6258 [cabazitaxel] at 25 mg/m2 in combination with prednisone every 3 weeks for the treatment of hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen. See page 3784. As per Claim 21, Rodrigues et al. teach the primary endpoint is “overall survival”. Id.
NHSC describes a Phase III clinical trial of cabazitaxel (XRP-6258) in the treatment of patients having hormone refractory, metastatic prostate cancer as a second-line therapy after docetaxel. See Title. NHSC teaches that the Target Group is hormone refractory prostate cancer (HRPC): metastatic — second line; after docetaxel-based treatment. See page 2, “Target group”. NHSC teaches that cabazitaxel in combination with prednisone is intended to provide a further treatment option for patients with progressive disease following or during docetaxel-based treatment. Cabazitaxel is administered by intravenous (IV) infusion at 25 mg/m2 every 3 weeks for a maximum of 10 cycles.  See page 2, “Technology description”; page 3, “Efficacy and safety”. NHSC teaches the primary outcome is “Overall survival” and a secondary outcome is “Progression free survival”, thus teaching the intent of the treatment is to increase the survival of the treated patients.  Id.
Berthold et al. report on the TAX 327 Study, comparing docetaxel administered every 3 weeks, weekly docetaxel, and mitoxantrone, each with prednisone, in 1,006 men with metastatic hormone-resistant prostate cancer. See Abstract. Regarding administration of prednisone at a dose of 10 mg/day as recited in instant Claims 8-9, Berthold et al. teach that prednisone was administered at a dose of 5 mg twice daily, i.e., 10 mg/day as presently claimed. See page 242, right column, first full paragraph.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer prednisone at a dose of 10 mg/day in combination with cabazitaxel to patients having castration resistant metastatic prostate cancer that has progressed during or after treatment with docetaxel as recited in the ‘110 patent claims. The skilled artisan would expect that prednisone at a dose of 10 mg/day in combination with cabazitaxel at a dose of 25 mg/m2 would be therapeutically effective in treating prostate cancer patients because a) Rodrigues et al. and NHSC teach administering cabazitaxel at a dose of 25 mg/m2 in combination with prednisone to patients with metastatic hormone-resistant prostate cancer and b) Berthold et al. teach administering prednisone at a dose of 10 mg/day in combination with a taxane (docetaxel) to patients with metastatic hormone-resistant prostate cancer. As a dose of 25 mg/m2 cabazitaxel and a dose of 10 mg/day prednisone were both known in the art for administration to patients with metastatic hormone-resistant prostate cancer, administration of cabazitaxel and prednisone in these doses would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.

U.S. Patent No. 10,583,110 (Claims 6-7)
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,583,110 in view of RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), and BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245), and further in view of DIDIER ET AL. (US 2005/0065138 A1; Published Mar. 24, 2005). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 6-7 differ from the ‘110 patent claims in view of Rodrigues et al., NHSC, and Berthold et al. only in so far as the ‘110 patent claims are generic to “a hydrate or solvate” of cabazitaxel but do not expressly recite the solvate is an acetone solvate.
As per Claim 6, Didier et al. disclose acetone solvates of cabazitaxel. See Abstract; Claims. As per Claim 7, Didier et al. disclose acetone solvates containing between 5% and 8% of acetone. See page 1, [0020].
It would have been prima facie obvious to a person of ordinary skill in the art to administer the known acetone solvates of cabazitaxel taught in Didier et al. as the “solvate” of cabazitaxel broadly encompassed by the ‘110 patent claims.

U.S. Patent No. 10,583,110 (Claims 17-19)
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,583,110 in view of RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), and BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245), and further in view of MITA ET AL. (Clinical Cancer Research, 2009, vol. 15, pages 723-730). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 17-19 differ from the ‘110 patent claims in view of Rodrigues et al., NHSC, and Berthold et al. only in so far as the ‘110 patent claims do not recite monitoring blood counts and measuring neutrophil levels in the treated patients. Claim 17 requires monitoring blood counts and measuring neutrophil levels in the patient.  Claim 18 requires that the monitoring comprises taking a blood sample from the patient. Claim 19 requires discontinuing cabazitaxel treatment in a patient with a neutrophil count of ≤ 1,500 cells/mm3.
Mita et al. disclose a Phase I and pharmacokinetic study of cabazitaxel (XRP6258), administered as a 1-hour intravenous infusion every 3 weeks in patients with advanced solid tumors. See Abstract.  Mita et al. disclose that cabazitaxel was administered as a 1-hour i.v. infusion every 3 weeks at a starting dose of 10 mg/m2, with subsequent incremental increases to 15, 20, and 25 mg/m2 dose levels. See page 724, right column, “Drug administration” and “Dose escalation”.   As per Claims 17-19, Mita et al. teach monitoring blood neutrophil counts, i.e., absolute neutrophil counts (ADC), and that at the highest dose level (25 mg/m2), the ADC was < 1,500 cells/mm3 (990) and at that dose level there were cases of Grade 3 and Grade 4 neutropenia. Mita et al. disclose that the rate of dose limiting toxicity (DLT) exceeded the predefined limits of tolerability at the 25 mg/m2 dose level. See Table 3; page 726, left column, second full paragraph.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to monitor blood counts and measure neutrophil levels in patients treated with cabazitaxel as recited in the ‘110 patent claims and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3 in view of Mita et al. The skilled artisan would understand blood neutrophil counts to be a measure of toxicity and would have known that 25 mg/m2 cabazitaxel could lead to Grade 3 and Grade 4 neutropenia in some patients (Mita et al.).  A person of ordinary skill in the art would therefore have been motivated to monitor toxic effects of cabazitaxel administration such neutropenia by monitoring blood counts and measuring neutrophil levels in patients treated with cabazitaxel and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3, which the skilled artisan would understand to be evidence of high grade neutropenia as taught by Mita et al.

U.S. Patent No. 10,716,777 (Claims 1-5, 8-16, and 20-21)
Claims 1-5, 8-16, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,716,777 in view of RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), and BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘777 patent claims broadly encompass administering 20 to 25 mg/m2 cabazitaxel and an H2 antagonist administered prior to the administration of said cabazitaxel, to patients having castration resistant metastatic prostate cancer that has progressed during or after treatment with docetaxel.
The instant claims differ from the ‘777 patent in so far as they require administering cabazitaxel in combination with prednisone.
Rodrigues et al. teach a randomized, open-label multicenter study of XRP-6258 [cabazitaxel] at 25 mg/m2 in combination with prednisone every 3 weeks for the treatment of hormone-refractory metastatic prostate cancer previously treated with a taxotere-containing regimen. See page 3784. As per Claim 21, Rodrigues et al. teach the primary endpoint is “overall survival”. Id.
NHSC describes a Phase III clinical trial of cabazitaxel (XRP-6258) in the treatment of patients having hormone refractory, metastatic prostate cancer as a second-line therapy after docetaxel. See Title. NHSC teaches that the Target Group is hormone refractory prostate cancer (HRPC): metastatic — second line; after docetaxel-based treatment. See page 2, “Target group”. NHSC teaches that cabazitaxel in combination with prednisone is intended to provide a further treatment option for patients with progressive disease following or during docetaxel-based treatment. Cabazitaxel is administered by intravenous (IV) infusion at 25 mg/m2 every 3 weeks for a maximum of 10 cycles.  See page 2, “Technology description”; page 3, “Efficacy and safety”. NHSC teaches the primary outcome is “Overall survival” and a secondary outcome is “Progression free survival”, thus teaching the intent of the treatment is to increase the survival of the treated patients.  Id.
Berthold et al. report on the TAX 327 Study, comparing docetaxel administered every 3 weeks, weekly docetaxel, and mitoxantrone, each with prednisone, in 1,006 men with metastatic hormone-resistant prostate cancer. See Abstract. Regarding administration of prednisone at a dose of 10 mg/day as recited in instant Claims 8-9, Berthold et al. teach that prednisone was administered at a dose of 5 mg twice daily, i.e., 10 mg/day as presently claimed. See page 242, right column, first full paragraph.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer prednisone at a dose of 10 mg/day in combination with cabazitaxel to patients having castration resistant metastatic prostate cancer that has progressed during or after treatment with docetaxel as recited in the ‘777 patent claims. The skilled artisan would expect that prednisone at a dose of 10 mg/day in combination with cabazitaxel at a dose of 25 mg/m2 would be therapeutically effective in treating prostate cancer patients because a) Rodrigues et al. and NHSC teach administering cabazitaxel at a dose of 25 mg/m2 in combination with prednisone to patients with metastatic hormone-resistant prostate cancer and b) Berthold et al. teach administering prednisone at a dose of 10 mg/day in combination with a taxane (docetaxel) to patients with metastatic hormone-resistant prostate cancer. As a dose of 25 mg/m2 cabazitaxel and a dose of 10 mg/day prednisone were both known in the art for administration to patients with metastatic hormone-resistant prostate cancer, administration of cabazitaxel and prednisone in these doses would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.

U.S. Patent No. 10,716,777 (Claims 6-7)
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,716,777 in view of RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), and BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245), and further in view of DIDIER ET AL. (US 2005/0065138 A1; Published Mar. 24, 2005). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 6-7 differ from the ‘777 patent claims in view of Rodrigues et al., NHSC, and Berthold et al. only in so far as the ‘777 patent claims are generic to “a hydrate or solvate” of cabazitaxel but do not expressly recite the solvate is an acetone solvate.
As per Claim 6, Didier et al. disclose acetone solvates of cabazitaxel. See Abstract; Claims. As per Claim 7, Didier et al. disclose acetone solvates containing between 5% and 8% of acetone. See page 1, [0020].
It would have been prima facie obvious to a person of ordinary skill in the art to administer the known acetone solvates of cabazitaxel taught in Didier et al. as the “solvate” of cabazitaxel broadly encompassed by the ‘777 patent claims.

U.S. Patent No. 10,716,777 (Claims 17-19)
Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,716,777 in view of RODRIGUES ET AL. (The Canadian Journal of Urology, December 2007, vol. 14, no. 6, pages 3779-3786), NATIONAL HORIZON SCANNING CENTRE (““NHSC”) (University of Birmingham, April 2009, pages 1-6), and BERTHOLD ET AL. (J. Clin. Oncol., January 2008, vol. 26, no. 2, pages 242-245), and further in view of MITA ET AL. (Clinical Cancer Research, 2009, vol. 15, pages 723-730). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 17-19 differ from the ‘777 patent claims in view of Rodrigues et al., NHSC, and Berthold et al. only in so far as the ‘777 patent claims do not recite monitoring blood counts and measuring neutrophil levels in the treated patients. Claim 17 requires monitoring blood counts and measuring neutrophil levels in the patient.  Claim 18 requires that the monitoring comprises taking a blood sample from the patient. Claim 19 requires discontinuing cabazitaxel treatment in a patient with a neutrophil count of ≤ 1,500 cells/mm3.
Mita et al. disclose a Phase I and pharmacokinetic study of cabazitaxel (XRP6258), administered as a 1-hour intravenous infusion every 3 weeks in patients with advanced solid tumors. See Abstract.  Mita et al. disclose that cabazitaxel was administered as a 1-hour i.v. infusion every 3 weeks at a starting dose of 10 mg/m2, with subsequent incremental increases to 15, 20, and 25 mg/m2 dose levels. See page 724, right column, “Drug administration” and “Dose escalation”.   As per Claims 17-19, Mita et al. teach monitoring blood neutrophil counts, i.e., absolute neutrophil counts (ADC), and that at the highest dose level (25 mg/m2), the ADC was < 1,500 cells/mm3 (990) and at that dose level there were cases of Grade 3 and Grade 4 neutropenia. Mita et al. disclose that the rate of dose limiting toxicity (DLT) exceeded the predefined limits of tolerability at the 25 mg/m2 dose level. See Table 3; page 726, left column, second full paragraph.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to monitor blood counts and measure neutrophil levels in patients treated with cabazitaxel as recited in the ‘777 patent claims and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3 in view of Mita et al. The skilled artisan would understand blood neutrophil counts to be a measure of toxicity and would have known that 25 mg/m2 cabazitaxel could lead to Grade 3 and Grade 4 neutropenia in some patients (Mita et al.).  A person of ordinary skill in the art would therefore have been motivated to monitor toxic effects of cabazitaxel administration such neutropenia by monitoring blood counts and measuring neutrophil levels in patients treated with cabazitaxel and to discontinue cabazitaxel treatment in  patients with a neutrophil count of ≤ 1,500 cells/mm3, which the skilled artisan would understand to be evidence of high grade neutropenia as taught by Mita et al.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/031,301 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘301 application and the instant claims encompass substantially overlapping subject matter, i.e., administering cabazitaxel as a new cycle every 3 weeks in a dose of 25 mg/m2, in combination with prednisolone or prednisone at a dose of 10 mg/day to patients with metastatic castration-resistant prostate cancer previously treated with docetaxel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TANNOCK ET AL. (N. Engl. J. Med., 2004, vol. 351, pages 1502-1512).
Applicant is advised the Examiner is not citing all of the pertinent prior art previously cited by Applicant in Information Disclosure Statements filed in the prior-filed 16/743,411, 15/627,962, 14/575,566, and 13/456,720 applications. 

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        1 For an average human male weighing about 70 kg and having a body surface area of about 2.0 m2, the dose ranges taught in Bouchard et al. are about 3.5 to 1750 mg/m2, preferably 3.5 to 175 mg/m2, and more specifically 35 to 70 mg/ m2.